Slidell, 0. J.
The note is prescribed unless prescription has been interrupted. The only interruption asserted is the former suit against the defendant upon the same note. But the plaintiif then was called and not appearing, was nonsuited. In such a case, at least when unexplained, the Article 8486, 0. 0., applies, and the interruption is considered as not having occurred. There is an attempt to explain the plaintiff’s failure to appear, but it is loose and defective. It does not appear that the plaintiff had used diligence, or was taken by surprise.
Judgment affirmed, with costs.